ON REMAND FROM THE FLORIDA SUPREME COURT

PER CURIAM.
On remand and mandate from the Supreme Court of Florida, see State v. Davis, 28 Fla. L. Weekly S657, — So.2d -, 2003 WL 22019503 (Fla. Aug. 28, 2003), we reverse the order on appeal and remand this cause to the trial court for reconsideration of appellant’s motion to correct illegal sentence in light of the decision in State v. Lemon, 825 So.2d 927 (Fla.2002). Pursuant to Lemon, the trial court must determine whether the reasons relied upon in imposing the departure sentence under the 1995 sentencing statute would have provided a valid basis to depart under the 1994 statute.
REVERSED and REMANDED.
STEVENSON, GROSS and TAYLOR, JJ., concur.